IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA = i Z = ED
BILLINGS DIVISION
SEP 1 2 2019
Clerk, US District Court
UNITED STATES OF AMERICA, CR 19-20-BLG-SPW District Or Montane
Plaintiff,
VS. FINAL ORDER OF FORFEITURE
ZACHARY BENEDICT LEE,
Defendant.

 

 

This matter comes before the Court on the United States' Motion for Final
Order of Forfeiture (Doc. 33). Having reviewed said motion, the Court FINDS:

1. The United States commenced this action pursuant to 18 U.S.C.
§ 924(d);

2. A Preliminary Order of Forfeiture was entered on May 14, 2019 (Doc.
29);

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21
U.S.C. § 853(n)(1);

4. There appears there is cause to issue a forfeiture order under 18

U.S.C. § 924(d);
It is therefore ORDERED, DECREED, AND ADJUDGED that:

1. The Motion for Final Order of Forfeiture (Doc. 33) is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other
party:

¢ HS Produkt (Importer: Springfield, Inc.), model XD Mon.2 Sub-
Compact, .40 S&W caliber semi-automatic pistol (S/N: GM135779),

¢ Ruger, model American Rifle, .30-06 Springfield caliber bolt-action rifle
(S/N: 690-55885); and

¢ Husqvarna, model Hi-Power, .270 Win caliber bolt-action rifle (S/N:
289845).

3. The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

Dated this J2 hag of September, 2019.

A (Ae

SUSAN P. WATTERS
United States District Court Judge
